Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29, are pending in this application.
DETAILED ACTION
Election/Restrictions

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
6. Claims 1-29, are drawn to more than one inventive concept (as defined by PCT Rule 13) and, accordingly, a restriction is required according to the provision of PCT Rule 13.2.
PCT Rule 13.1 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (requirement of unity of invention).
PCT Rule 13.2 states that unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1(b), provides that special technical features mean those technical features which, as a whole, define a contribution over the prior art (novelty and/or unobviousness).
In the instant inventions, the only structural element shared by all the inventions, is 
    PNG
    media_image1.png
    242
    343
    media_image1.png
    Greyscale
.  However, the structure is well-known in the art. For example, see KR 2025360. Therefore, under PCT Rules 13.1 and 13.2, the structure does not constitute a special technical feature among the inventions. 

Group I.	Claims 1-18, 29, drawn to compounds of formula I, and OLED comprising the compounds, classifiable in numerous classes and subclasses. of formula I. Election of a species of formula I is required.

Group II.	Claims 19-28, drawn to OLED of compounds of formula I further comprising compounds of formula 31, classifiable in numerous classes and subclasses. Elections of a species of formula I and a species of formula 31 are required.


Selection of a Species

7.	It is not possible to identify the species of the claims, particularly because R1-R24, Ar, and X, have multiple variables, such as aryl, heteroaryl and alkyl. The substituents are further substituted by multiple position-nonspecific heteroatoms and other substituents.  However, there are species at pages 27-38 of the specification and for formula 31, the species are at pages 68-90. Applicant may elect from them. 
A provisional election of a single compound is required including an exact definition of each substitution on the base molecule (Formula), wherein a single member at each substituent group or moiety is selected.  For example, if a base molecule has a substituent group R1, wherein R1 is recited to be any one of H, OH, COOH, aryl, alkoxyl, halogen, amino, etc., then applicant must select a single substituent of R1, for example OH or aryl, and each subsequent variable position.
   
In the instant case, Applicant must elect one representative for each variable in formula I, and the point of attachment of each elected substituent must be specified.  The elected substituents must be specific not generic to define a species, and the species must be disclosed in the specification.  Parts of the species corresponding to each substituent in the formula must be identified, and its structure must be submitted.

Examination will then proceed on the elected species. Per MPEP 803.02, if the elected species is found unpatentable, the provisional election will be given effect and all other claimed species will be withdrawn from consideration. If the elected species is found allowable, the search will be expanded by the Examiner to other species and sub-generic compounds within the elected group until:

I.	A prior art is found.

II.	Compounds of the elected invention are found to lack unity of invention. See above.

III.	All the compounds of the elected group are searched “if the members are sufficiently few in numbers” or “to the extent necessary to determine patentability.”  “The prior art search will not be extended unnecessarily to cover all nonelected species.” MPEP 803.02.

In accordance with the decisions in In re Weber, 198 USPQ 328 (CCPA 1978) and In re Haas, 198 USPQ 334 (CCPA, 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter lacks unity of invention. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
								/TAOFIQ A SOLOLA/                                                                                              Primary Examiner, Art Unit 1625                                                                                                          
May 24, 2022